DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “dual sealing mechanisms” of claim 1; the “washer” of claim 7; the “wherein the arrangement produces the variable force through a gas contained in at least one of a liquid, an elastomer, a rigid pressure vessel and a semi-rigid pressure vessel” limitation of claim 9; the “control system” of claim 14-20; the specific control systems of “an electric solenoid”, an “electric motor”, and “a drive shaft, a mechanical rotary system, and at least one lever” of claims 18-20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because MPEP 608.02(V) states “every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined” and “The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat parts may also be lightly shaded. Such shading is preferred in the case of parts shown in perspective, but not for cross sections. See paragraph (h)(3) of this section. Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings”.  Figures 1-6 are difficult to read due to the shading, lack of cross-hatching, and lack of well-defined numbers and lines.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 
Claim Objections
Claims 10-12 are objected to because of the following informalities:  claim 10, line 2, “into a chamber the hydraulic pressure regulator” should read --into a chamber of the hydraulic pressure regulator--.  Appropriate correction is required.
Claims not specifically referenced are objected to as being dependent on an objected to base claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Regarding claim 1, the limitation “a hydraulic pressure” in line 6 is unclear and indefinite. It is unclear and indefinite whether the hydraulic pressure in line 6 is the same or a different hydraulic pressure as line 5. For examination purposes, the limitation will be read as different hydraulic pressures.
Regarding claim 4, the limitations “provides hydraulic pressure” and “allow pressure to exit” is unclear and indefinite. It is unclear and indefinite if the hydraulic pressure is the same hydraulic pressure from claim 1, and if so which hydraulic pressure from claim 1? It is further unclear and indefinite if the “pressure” from “allow pressure to exit” is the hydraulic pressure and if so which hydraulic pressure? For examination purposes, the limitations will be read as the same hydraulic pressure from claim 1, line 5.
Regarding claim 10, the limitation “a carrier” in line 9 is unclear and indefinite. It is unclear and indefinite whether the carrier in line 9 is the same carrier or a different carrier as claimed in line 6. For examination purposes, the limitation will be read as the same carrier.
Claims not specifically referenced are rejected as being dependent on a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6-8, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aharoni (U.S. 2016/0123481).

    PNG
    media_image1.png
    852
    600
    media_image1.png
    Greyscale


Regarding claim 1, Aharoni discloses:
A valve (10), comprising:
a vessel (110) having a bore (100) and at least two ports (130, 140, 142) connected to the bore 100 (see paragraph 0039)
a body (120) positioned inside the bore (100), the body (120) having at least one stem (see annotated figure above) and dual sealing mechanisms (180, 182) against the body (120), and wherein the body (120) has different diameters along the body to regulate a hydraulic pressure (pressure from 130 to 140 or 142; see paragraphs 0040 and 0043)
at least one piston (see annotated figure above) configured to act on a second hydraulic pressure (pressure from 172), the piston (see annotated figure above) connected to the at least one stem (see annotated figure above; see paragraph 0042)
an arrangement (210, 220, washer) configured to force the body (120) against the hydraulic pressure (pressure from 130 to 140 or 142)
Regarding claim 2, Aharoni discloses:
wherein the bore (100) is a central bore
Regarding claim 3, Aharoni discloses:
wherein the body (120) has at least two parts (see annotated figure above)
Regarding claim 4, Aharoni discloses:
wherein a first part (see part 1 in the annotated figure above) of the body (120) provides the hydraulic pressure (pressure from 130 to 140 or 142) into a chamber (160) and a section part (see part 2 in the annotated figure above) of the body (120) is configured to allow the hydraulic pressure (pressure from 130 to 140 or 142) to exit the chamber 160
Regarding claim 6, Aharoni discloses:
wherein the arrangement (210, 220, washer) is configured as a coil spring
Regarding claim 7, Aharoni discloses:
wherein the arrangement (210, 220, washer) includes a washer (see annotated figure above)
Regarding claim 8, Aharoni discloses:
wherein the arrangement (210, 220, washer) is configured to provide a variable force (see abstract)
Claim(s) 1-3, 6, 8-15, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balistreri (U.S. 2019/0016812).
Regarding claim 1, Balistreri discloses:
A valve (10), comprising:
a vessel (12) having a bore (interior of 12) and at least two ports (26, 23, 40) connected to the bore (interior of 12; see paragraphs 0021-0023)
a body (72, 100) positioned inside the bore (interior of 12), the body (72, 100) having at least one stem (102) and dual sealing mechanisms (88, 128) against the body (72, 100), and wherein the body (72, 100) has different diameters along the body to regulate a hydraulic pressure (pressure from 26; see paragraphs 0030, 0031, 0033)
at least one piston (120) configured to act on a second hydraulic pressure (pressure from 34), the piston (120) connected to the at least one stem 102 (see paragraph 0036)
an arrangement (74, pressure in 38) configured to force the body (72, 100) against the hydraulic pressure (pressure 26; see paragraph 0027)
Regarding claim 2, Balistreri discloses:
wherein the bore (interior of 12) is a central bore (see Figure 1)
Regarding claim 3, Balistreri discloses:
wherein the body (72, 100) has at least two parts 72, 100
 discloses:
wherein the arrangement (74, pressure in 38) is configured as a coil spring (see paragraph 0027)
Regarding claim 8, Balistreri discloses:
wherein the arrangement (74, pressure in 38) is configured to provide a variable force
Regarding claim 9, Balistreri discloses:
wherein the arrangement (74, pressure in 38) provide the variable force through a gas contained in a semi-rigid pressure vessel (see paragraph 0022; 38 is connected to a tire)
Regarding claim 10, Balistreri discloses:
a method of modulating a pressure within a hydraulic pressure regulator (10), comprising:
accepting a first pressure (from 34) into a chamber (interior of 12) the hydraulic pressure regulator (10), the hydraulic pressure regulator (10) having a supply adjustment portion (72, 100) and a relieve adjustment portion 120 (see paragraphs 0048-0055)
 accepting a second pressure (from 26) into the chamber (interior of 12)
moving a carrier (72) against a spring (74) when the second pressure (pressure from 26) is greater than the first pressure (pressure from 34), thereby closing a supply to the hydraulic pressure regulator (10) and thereby opening a vent, thereby venting the second pressure (from 26) to an exterior environment (see paragraph 0056)
moving the carrier (72) when the second pressure (from 26) is lesser than the first pressure (from 34), thereby opening a supply to the hydraulic pressure regulator (10), supplying the regulator with a fluid pressure back to the first pressure (see paragraph 0056)
Regarding claim 11, Balistreri discloses:
wherein at least one piston (100, 120) is moved during the moving of the carrier 72
Regarding claim 12, Balistreri discloses:
wherein the at least one piston (100) is two pistons 100, 120

an arrangement comprising:
a valve (10) comprising a relief adjustment portion (120) and a supply adjustment portion (72), the valve located in a pressure vessel 12
a bias spring (150) connected between the pressure vessel (12) and the relief adjustment portion (120), such that a force placed upon the spring (150) from a chamber (38) will trigger venting of a pressure through a pressure vent (40) when the pressure is larger than a set point value (see paragraphs 0054 and 0055)
at least two pistons (72, 120) within the valve (10), wherein the relief adjustment portion (120) has one piston (120) and the supply adjustment portion (72) has one piston (72) and wherein the piston (120) in the relief adjustment moves to a relief position when pressure within the pressure vessel (12) exceeds the set point value and wherein the piston (72) in the supply adjustment portion (72) moves to a supply position when the pressure in the pressure vessel (12) is below a second set point value (see paragraphs 0054, 0055, and 0049)
Regarding claim 14, Balistreri discloses:
a control system to operate the valve 10 (see paragraph 0045)
Regarding claim 15, Balistreri discloses:
wherein the control system uses pneumatics (see paragraph 0045)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, and 9, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller (U.S. 2,336,282) in view of Aharoni.
Regarding claim 1, Mueller discloses a valve, comprising: a vessel (5) having a bore (interior of 5)  and at least two ports (11, 21, 31) connected to the bore (interior of 5; Col. 1; lines 44-55; Col. 2, lines 3-20); a body (12, 13, 25) positioned inside the bore, the body (12, 13, 25) having at least one stem (12), and wherein the body (12, 13, 25) has different diameters along the body (12, 13, 25) to regulate a hydraulic pressure (from 21; Col. 2, lines 3-20); at least one piston (32) configured to act on a second hydraulic pressure (from 31), the piston (32) connected to the at least one stem 12 (connected when pin 25 from 13 contacts 32; Col. 2, lines 21-27; lines 39-44); and an arrangement (30, pressure in tank 7) configured to force the body (13) against the hydraulic pressure (from 21).
Regarding the limitation of an arrangement configured to force the body against the hydraulic pressure- spring 30 provides a force against the hydraulic pressure at 21 and also provides a force against the manual actuator. 
Mueller fails to disclose dual sealing mechanisms against the body.
Aharoni teaches a reciprocating valve comprising dual sealing mechanisms (180, 182) against a body 120 (see paragraph 0043).

Regarding claim 2, Mueller as modified teaches the invention as essentially claimed, and further teaches wherein the bore (interior of 5) is a central bore (see Figure 1).
Regarding claim 3, Mueller as modified teaches the invention as essentially claimed, and further teaches wherein the body (12, 13, 25) has at least two parts (12, 13, 25).
Regarding claim 4, Mueller as modified teaches the invention as essentially claimed, and further teaches wherein a first part (12) of the body (12, 13, 25) provides hydraulic pressure into a chamber (20) and a section part (13) of the body (12, 13, 25) is configured to allow pressure to exit the chamber 20.
Regarding claim 5, Mueller as modified teaches the invention as essentially claimed, and further teaches a screw thread (14) configured to provide a distance travelled before the stem (12) reaches an open position.
Regarding claim 6, Mueller as modified teaches the invention as essentially claimed, and further teaches wherein the arrangement (30, pressure in tank 7) is configured as a coil spring (Col. 2, lines 39-44).
Regarding claim 8, Mueller as modified teaches the invention as essentially claimed, and further teaches wherein the arrangement (30, pressure in tank 7) is configured to provide a variable force.
Regarding claim 9, Mueller as modified teaches the invention as essentially claimed, and further teaches wherein the arrangement (30, pressure in tank 7) produces the variable force through a gas contained in at least one of a liquid, an elastomer, a rigid pressure vessel (7) and a semi-rigid pressure vessel.
Claim 16, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balistreri in view of Dale et al. (U.S. 20180259080).
Regarding claim 16, 18, and 19, Mueller as modified teaches the invention as essentially claimed and further teaches wherein the control system uses hydraulic force; wherein the control system uses at least one electric solenoid; wherein the control system uses at least one electric motor.
Dale teaches a valve assembly wherein the control system uses hydraulic force (see paragraph 0069); wherein the control system uses at least one electric solenoid (see paragraph 0069); wherein the control system uses at least one electric motor (see paragraph 0069).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Balistreri to provide wherein the control system uses hydraulic force; wherein the control system uses at least one electric solenoid; wherein the control system uses at least one electric motor, as taught by Dale. Using a hydraulic force would provide a longer lasting actuator as the actuator would be lubricated versus the pneumatic system of Balistreri. Using an electric solenoid or electric motor would provide more accurate control of the versus the pneumatic system of Balistreri.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balistreri in view of Curtin (U.S. 2017/0146037).
Regarding claim 17, Mueller as modified teaches the invention as essentially claimed and further teaches wherein the control system uses grease.
Curtin teaches a pneumatic valve wherein a control system uses grease (see paragraph 0025).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Balistreri to provide wherein the control system uses grease. Doing so would provide sealing and lubrication (see paragraph 0025), as recognized by Curtin.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balistreri in view of Brandt (U.S. 2020/0278039).

Bradnt teaches a control system for a pressure relief valve wherein the control system uses a lever 31 (see paragraphs 0037 and 0047; see Figure 10).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Balistreri to provide wherein the control system uses one of a drive shaft, a mechanical rotary system and at least one lever, as taught by Brandt. Doing so would provide a mechanical controller, which is simpler, for the pressure relief valve instead of the pneumatic controller of Balistreri.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at (571)-272-3607, Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
	/KELSEY E CARY/               Primary Examiner, Art Unit 3753